DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action has been made FINAL.
	
Status of the Claims
The status of the claims, filed on 23 April 2021, is as follows:
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 are pending.
	Claims 1 and 13 have been amended. 
	Claims 1-4, 8, 13, 15, 17, 19, 34-35 and 37 have been herby examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 13, 15, 17, 19 and 37 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al (2008. Expression of insect (Microdera puntipennis dzungarica) antifreeze protein MpAFP149 confers the cold tolerance to transgenic tobacco. Plant Cell Rep 2: 1349-1358.). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 23 October 2020, as applied to claims 1-4, 13, 15, 17, 19 and 3. Applicant’s arguments filed 23 April 2021 have been fully considered but they are not persuasive.

The claims are drawn to a method of increasing production of a target polypeptide by increasing the level of Vitamin C in a cell wherein the increase level of Vitamin C increases the production of the target poly peptide as compared to the production without the increased Vitamin C and wherein Vitamin C is added at concentrations of 20 mM to 60 mM. The claims are further drawn to introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, 
Claim Interpretation:  Claim 1 is drawn to a method of increasing production of a target polypeptide comprising increasing the level of Vitamin C in a cell by exogenous introduction and introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, sonication, temperature shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection…  The claim is interpreted to encompass a method of increasing production of a target polypeptide comprising (1) increasing the level of Vitamin C in a cell by exogenous introduction and (2) introducing a first polynucleotide encoding the target polypeptide using a transient infiltration or delivery system. Thus the method is comprised of two distinct method steps; increasing Vitamin C by an exogenous introduction and introducing a polynucleotide into a cell using a transient infiltration or delivery system.  As written, the Vitamin C does not have to be introduced using one of the transient infiltration or delivery systems listed. Furthermore, the two steps do not need to be carried out simultaneously or in a specific order. As stated in the MPEP 2111.04(II), “when analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”

Wang et al teach extracting an insect antifreeze protein (which reads on a therapeutic polypeptide) from transgenic tobacco plants. Leaf discs of wild-type Nicotiana tabacum L. var. Wisconsin 38 (which reads on a plant cell within a multi-cellular system wherein the system is a plant) were transformed with EHA105 containing pCAMBIA1302-MpAFP149 (which reads on introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system using transfection and a first heterologous polynucleotide encoding the target polypeptide) [para bridging pages 1350 and 1351]. The deduced MpAFT149 protein, based on the full-length cDNA sequence, contained a signal peptide at 2-23aa with would likely be cleaved off (which reads on the target polypeptide requires post-translational processing for activity) [page 1352, lf. col., para. 1]. The T0 plants were allowed to flower and set seeds [page 1351, rt. col. para. 1]. The seeds of the T0 and wild-type tobacco seed were grown and the transgenic seedlings were selected by germinating the seeds on hygromycin [page 1351, rt. col. para. 1]. Fifty-five out of the 66 T0 transformed plants showed the expected band in the agarose gel with T0-5 and T0-39 showed higher transcript level suggesting that more AFP protein would be expressed in these two lines (which reads on the first polynucleotide encoding the target polypeptide is stably integrated into the genome and wherein the target polypeptide is transiently expressed) [page 1353, rt. col., para. 2]. Apoplastic proteins were extracted from leaves (which reads on harvesting the target polypeptide from the cell) using vacuum infiltration in a buffer comprising of ascorbic acid (Vitamin C) buffer (20mM, pH 3) and calcium chloride (20 mM) [page 1351, rt col., para. 2 “Immunoblots”].
	Although Wang et al does not directly compare the level of target polypeptide production using Vitamin C with a control cell without Vitamin C, a chemical composition and its properties are inseparable (MPEP 2112.01). Wang et al teach vacuum infiltrating transgenic plant leaves containing a first heterologous polynucleotide with Vitamin C at 20mM concentration.  Not only is the chemical composition identical (Vitamin C at 20mM concentration) the method of delivery (vacuum infiltration) is also identical to the claimed invention. Applicants claim that “in addition to increasing the total protein production of the target polypeptide, the resulting target polypeptide was also shown to be more stable and have higher activity than a target polypeptide produced in cells without increasing the level of antioxidant” [0053]. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01).
Therefore, Wang et al anticipated claims 1-4, 13, 15, 17, 19 and 37.

Response to Arguments dated 23 April 2021
Applicants urge that Wang I is cited as teaching that Vitamin C increase the stability of the target protein during the extraction process and that, as currently amended, claim 1 now states that the increased Vitamin C concentration is part of the process of transformation of the cells (i.e. that the presence of Vitamin C in the transformation process increases the production of the polypeptide).  Applicants urge that Wang I does not teach increasing antioxidant levels during the transformation process as currently claimed. [Response page 5]. 
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presence of Vitamin C is part of the transformation of the cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1, as interpreted, encompasses a method that introduces a first polynucleotide encoding the target polypeptide into the cell and uses Vitamin C to increase the production of the target polypeptide.  Wang I teach transgenic tobacco leaf discs were transformed with EHA105 containing pCAMBIA1302-MpAFP149 (which reads on introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system using transfection [para bridging pages 1350 and 1351]. Wang I also teach apoplastic proteins were extracted from leaves a buffer comprising of ascorbic acid (Vitamin C) buffer (20mM, pH 3) and calcium chloride (20 mM) [page 1351, rt col., para. 2 “Immunoblots”].  Therefore, Wang I teach each and every limitation of the claims as amended and anticipates the invention as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 13, 15, 17, 19, 35 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (2008. Expression of insect (Microdera puntipennis dzungarica) antifreeze protein MpAFP149 confers the cold tolerance to transgenic tobacco. Plant Cell Rep 2: 1349-1358.) and Dan et al (US 2004/0133938 A1; 8 July 2004). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 23 October 2020, as applied to claims 1-4, 8, 13, 15, 17, 19, 35 and 37. Applicant’s arguments filed 23 April 2021, have been fully considered but they are not persuasive.

The claims are drawn to a method of increasing production of a target polypeptide by increasing the level of Vitamin C in a cell wherein the increase level of Vitamin C increases the production of the target poly peptide as compared to the production without the increased Vitamin C and wherein Vitamin C is added at concentrations of 20 mM to 60 mM. The claims are further drawn to introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, sonication, temperature (heat) shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection. Claims are further drawn to a plant or algal cell within a multi-cellular system. Claims are further drawn to comprising increase the level of a lipophilic antioxidant wherein the concentration is 10 µM to 100 µM. Furthermore the target polypeptide is being stably integrated into the 
Claim Interpretation:  Claim 1 is drawn to a method of increasing production of a target polypeptide comprising increasing the level of Vitamin C in a cell by exogenous introduction and introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, sonication, temperature shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection…  The claim is interpreted to encompass a method of increasing production of a target polypeptide comprising (1) increasing the level of Vitamin C in a cell by exogenous introduction and (2) introducing a first polynucleotide encoding the target polypeptide using a transient infiltration or delivery system. Thus the method is comprised of two distinct method steps; increasing Vitamin C by an exogenous introduction and introducing a polynucleotide into a cell using a transient infiltration or delivery system.  As written, the Vitamin C does not have to be introduced using one of the transient infiltration or delivery systems listed. Furthermore, the two steps do not need to be carried out simultaneously or in a specific order. As stated in the MPEP 2111.04(II), “when analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”

Regarding claims 1-4, 13, 15, 17, 19 and 37, the teachings of Wang et al (2008) are discussed above. 

Wang does not teach wherein the method further comprises increasing the level of a lipophilic antioxidant wherein the concentration is 10 µM to 100 µM.

lipophilic antioxidant, lipoic acid or a lipoic acid analog in at least one plant transformation media during the transformation and/or regeneration process [0013]. Dan et al teach the inclusion of the lipophilic antioxidant increases the efficiency of transformation of a plant explant with a selected nucleic acid fragment and/or the regeneration of a transgenic plant therefrom and the survivability of the plant during the transformation and regeneration process improving the efficiency of transformation or regeneration [0013].  Dan et al teach that transformation include genetic components can include non-plant DNA, plant DNA or synthetic DNA (which reads on heterologous polynucleotide). Dan et al teach concentration of lipoic acid from 5-100µM [0021; claim 4]. Dan et al teach adding ascorbic acid (Vitamin C) to the basal medium (Table 8). Dan et al teach that oxidative stress in culture can plant an important role and that ascorbic acid has been used in culture to reduce effects from oxidation [0004]. Dan et al teach culturing explants on transformation media containing MS salts (which contain water soluble antioxidants nicotinic acid, pyridoxine and thiamine hydrochloride) and further culturing the explants on media supplemented with 10 µM lipoic acid [Example 1; 0114, 0118; Tables 1, 2 and 3]. Transformation rate was determined by assaying for GUS-activity [Table 2]. Dan et al found that with the lipoic acid treatments at concentration of 10 to 50 µM the percentage of explants having high transient expression doubled from 30% up to 60.9% [0132]. Dan et al found that using lipoic acid resulted in a 2-fold increase of the percentage of explants having high level of transient expression and subsequently a 6.5 -fold increase of the stable transformation efficiency from 40% to up to 260% [0139]. Dan et al teach culturing embryos on CM4C (which contain MS basal salts and vitamins including water soluble vitamins nicotinic acid, pyridoxine and thiamine hydrochloride) and different concentrations of lipoic acid including 5, 10, 30, 50 and 100 µM [Example 3; 0194,; Table 9 and 10]. Dan et al teach that the inclusion of lipoic acid at concentration of 10-50 µM have an efficiency that is equal to and higher than that of the control plant [Table 9]. Dan et al teach co-culturing explant in TRCo media that contains B5 vitamins (a water soluble antioxidant) and culturing the explants in media containing 5, 10, 50 and 100 µM of lipoic acid [Example 5; 0219, 0223, 0224; Table 13]. 
	Therefore, after considering Dan et al as a whole, one of ordinary skill in the art would understand the utility of adding antioxidants, especially lipoic acid, to the transformation media for increasing efficiency of transformation, regeneration of a transgenic plant and the survivability of the plant during the 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art include lipoic acid in a transformation media as taught by Dan et al and extract heterologous proteins by the methods as taught by Wang et al (2008). Dan et al teach that using lipoic acid in concentrations of 10 to 50 µM resulted in a 2-fold increase of the percentage of explants having high level of transient expression and subsequently a 6.5 -fold increase of the stable transformation efficiency from 40% to up to 260% [0139].  Wang et al (2008) teach extracting an insect antifreeze protein from transgenic tobacco plants using 20 mM of vitamin C in the extraction buffer resulted in high levels of extracted protein product. One would have been motivated to combine the methods of Dan et al and Wang et al to increase transient expression and stable transformation efficiency while also increasing protein production and recovery. Given the growing biopharmaceutical industry and its economical, health and safety benefits, one would have been motivated to genetically engineer plants that have high levels of protein expression and recovery.


Claims 1-4, 13, 15, 17, 19, 34 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (2008. Expression of insect (Microdera puntipennis dzungarica) antifreeze protein MpAFP149 confers the cold tolerance to transgenic tobacco. Plant Cell Rep 2: 1349-1358.) and Wang et al (2007. A protein extraction method compatible with proteomic analysis for the euhalopyte Salicornia europaea. Electrophoresis 28: 3976-3987). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 23 October 2020, as applied to claims 1-4, 13, 15, 17, 19, 34 and 37. Applicant’s arguments filed 23 April 2021, have been fully considered but they are not persuasive.


Claim Interpretation:  Claim 1 is drawn to a method of increasing production of a target polypeptide comprising increasing the level of Vitamin C in a cell by exogenous introduction and introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system selected from the group consisting of vacuum infiltration, liposome mediated delivery, transfection, sonication, temperature shock, particle bombardment, electroporation, reversible membrane permeabilization, and microinjection…  The claim is interpreted to encompass a method of increasing production of a target polypeptide comprising (1) increasing the level of Vitamin C in a cell by exogenous introduction and (2) introducing a first polynucleotide encoding the target polypeptide using a transient infiltration or delivery system. Thus the method is comprised of two distinct method steps; increasing Vitamin C by an exogenous introduction and introducing a polynucleotide into a cell using a transient infiltration or delivery system.  As written, the Vitamin C does not have to be introduced using one of the transient infiltration or delivery systems listed. Furthermore, the two steps do not need to be carried out simultaneously or in a specific order. As stated in the MPEP 2111.04(II), “when analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f 

Regarding claims 1-4, 13, 15, 17, 19 and 37, the teachings of Wang et al (2008) are discussed above.
	Wang et al (2008) does not teach wherein Vitamin C is added at a concentration of 40 mM to 60 mM.

	Wang et al (2007) teach optimizing protein extraction method for euhalophytes.  Wang et al (2007) teach that proteins were extracted from tissue using a buffer that included 50 mM vitamin C [page 3977, lf. col., para. 2]. Wang et al state ascorbic acid (vitamin C), as well as b-mercaptoethanol, are strong reducing agents and can inhibit the phenolic oxidation efficiently. Ascorbic acid and sodium borate, originally introduced to extract storage proteins from barks of poplar tree, were used to isolate proteins from the recalcitrant tissues of olive leaf, and vegetative storage proteins from tropical trees. The oxidization of polyphenol to polyquinones and the activity of many enzymes were inhibited under the deoxidized condition generated by b-mercaptoethanol, vitamin C, and PVPP. Thus, in the BPP buffer, 1% PVPP w/v, 50 mM vitamin C and 50 mM borax were also included. [pg. 3979, lf. col., para. 1].  In the optimized method as taught by Wang et al, the extraction buffer contained agents of EDTA, vitamin C, borax, b-mercaptoethanol, and PVPP to inhibit activities of proteolytic enzymes and to successfully remove interfering compounds [para. bridging pgs. 3985 and 3986]. Wang et al show that compared to other published methods, the BPP protocol allowed the most protein spots to be revealed with excellent focusing patterns. This method can be applied to protein extraction from tissues rich in salt ions and recalcitrant ones. The method is suitable for plants other than halophytes. In conclusion, the method documented here allows us to efficiently extract proteins from recalcitrant tissues of plants, which is compatible with MS for proteomic research of halophytes [pg. 3986, rt. col., para. 1].  

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the methods of Wang et al (2008) and optimize the concentration of Vitamin C in the protein 
Furthermore, one of ordinary skill in the art would have been motivated to vary the concentrations of vitamin C as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as concentration of vitamin C is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Additionally, it would have been obvious to optimize the component concentrations of the protein extraction buffer, including vitamin C, according to the plant of study. Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05). One would have had a reasonable expectation of success in using different concentrations of vitamin C, including 50 mM, given the success of Wang et al (2007) in obtaining high levels of protein from a euhalophyte using the taught methods.

Response to Arguments dated 23 April 2021
Applicants urge that Wang I is cited as teaching that Vitamin C increase the stability of the target protein during the extraction process and that, as currently amended, claim 1 now states that the increased Vitamin C concentration is part of the process of transformation of the cells (i.e. that the presence of Vitamin C in the transformation process increases the production of the polypeptide).  Applicants urge that Wang I does not teach increasing antioxidant levels during the transformation process as currently claimed. Applicants urge that the additional cited art does not cure the deficiency in Wang I. [Response page 6]. 
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presence of Vitamin C is part of the transformation of the cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1, as interpreted, encompasses a method that  introduces a first polynucleotide encoding the target polypeptide into the cell and uses Vitamin C to increase the production of the target polypeptide.  Wang I teach transgenic tobacco leaf discs were transformed with EHA105 containing pCAMBIA1302-MpAFP149 (which reads on introducing a first polynucleotide encoding the target polypeptide into the cell using a transient infiltration or delivery system using transfection [para bridging pages 1350 and 1351]. Wang I also teach apoplastic proteins were extracted from leaves a buffer comprising of ascorbic acid (Vitamin C) buffer (20mM, pH 3) and calcium chloride (20 mM) [page 1351, rt col., para. 2 “Immunoblots”].  Therefore, the cited art teach each and every limitation of the claims as amended and make obvious the invention as claimed.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661

                                                                                                                                                                                                        /Ashley K Buran/Primary Examiner, Art Unit 1662